DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).

2.	The term “biasing same” in claims 1-7 are deemed indefinite because the specification does not clearly redefine the term. It is not understood what the term “biasing same” is referring. An appropriate correction is required.
For examination purposes, the Examiner will interpret the term “biasing same” means the same condition of setting of the state value of circuits.   However, the term, as currently claimed, is indefinite and requires correction.

3.	The term “cardinal number” is understood in the art to represent “a number denoting quantity”, and is therefore not deemed indefinite. However, the use of the term “a same cardinal 


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-4, 6-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoshi et al. (US Patent US6,704,829)  
As per claim 1(as best as understood), Hoshi discloses an interface device for a processing unit, (fig.2, i.e., 8)  allowing a plurality of circuits (fig.2, i.e., CON1-n) to be connected to an input port (fig.2, i.e., ADC1-n)  of the processing unit, capable of acquiring a state (i.e., detect state of signal is supplied to the input port) value of a circuit of the plurality of circuits, when said circuit is biased, comprising: (col.6, lines 18-28, i.e., The MCU 21 has: a plurality of switch ports SW which are connected to an earth point via the respective switches 24.sub.1 to 24.sub.17 ; The MCU 8 detects a state in which no analog signal is supplied to the third input port ADC3.  Since the input terminal of the serial signal transmission line 9 has a high impedance, the power source voltage supplied to the third input port ADC3 does not flow to the serial signal transmission line 9 side as further cited in col.7, lines 9-67)  
a plurality, of a same cardinal number, of power sources (fig.3, i.e., the number of  switch ports connected to a switch terminal of the power circuit 10, number of resistors is connected to a power source terminal  and the other end is connected to connectors respectively), each power source being associated with a circuit of the plurality of circuits (col.6, lines 18-28, i.e., The MCU 21 has: a plurality of switch ports SW which are connected to an earth point via the respective switches 24.sub.1 to 24.sub.17 ) and capable of biasing same;  (paragraph 13, i.e., lines 7-23, i.e., In response to the change to the earth level of the switch port SW, the MCU 33 generates a serial signal corresponding to the switch port SW connected to the ground, and supplies the serial signal from the serial signal output port SO to the fourth connector 39.sub.4 via the serial signal interface 34.)
a switch (fig.5, i.e., switch processing module 1) capable of selectively connecting a single circuit of the plurality of circuits to the associated power source, (col.8, lines 33-67, i.e., When the serial multiplex 3 is connected to the switch input processing module 1, a switching-on signal is supplied from the first switch port SW1 to the switch terminal of the power circuit 10 to switch the power circuit 10 on .)
in such a way as to bias the circuit, and of connecting all of the other circuits to ground, the selection of the biased circuit being controlled by a set of at least one output port of the processing unit. (paragraph 13, i.e., lines 7-23, i.e., When any of the plurality of switches 38.sub.1 to 38.sub.17 in the serial multiplex 3 is operated, the contact of the operated switch is closed to set the switch port SW of the MCU 33 to which the operated switch is connected to the earth level.  In response to the change to the earth level of the switch port SW, the MCU 33 generates a serial signal corresponding to the switch port SW connected to the ground, and supplies the serial signal from the serial signal output port SO to the fourth connector 39.sub.4 via the serial signal interface 34.)

As per claim 2, Hoshi discloses wherein the processing unit comprises a plurality of input ports, each input port being connected to a plurality, of at most the same cardinal number as the plurality of power sources, of circuits, the plurality of power sources being unique and reused for all of the input 
ports, the i.sup.th power source being capable of simultaneously biasing the i.sup.th circuit connected to each input port. (paragraph 13, i.e., lines 7-23, i.e., When any of the plurality of switches 38.sub.1 to 38.sub.17 in the serial multiplex 3 is operated, the contact of the operated switch is closed to set the switch port SW of the MCU 33 to which the operated switch is connected to the earth level.  In response to the change to the earth level of the switch port SW, the MCU 33 generates a serial signal corresponding to the switch port SW connected to the ground, and supplies the serial signal from the serial signal output port SO to the fourth connector 39.sub.4 via the serial signal interface 34.)

 
As per claim 3, Hoshi discloses  wherein the switch is controlled by an output port that is associated with each power source, the control of the i.sup.th output port, associated with an i.sup.th power source, controlling the biasing of the i.sup.th circuit connected to each input port simultaneously and controlling a connection to ground of all of the other circuits. (paragraph 13, i.e., lines 7-23, i.e., When any of the plurality of switches 38.sub.1 to 38.sub.17 in the serial multiplex 3 is operated, the contact of the operated switch is closed to set the switch port SW of the MCU 33 to which the operated switch is connected to the earth level.  In response to the change to the earth level of the switch port SW, the MCU 33 generates a serial signal corresponding to the switch port SW connected to the ground, and supplies the serial signal from the serial signal output port SO to the fourth connector 39.sub.4 via the serial signal interface 34.)
 
(paragraph 13, i.e., lines 7-23, i.e., When any of the plurality of switches 38.sub.1 to 38.sub.17 in the serial multiplex 3 is operated, the contact of the operated switch is closed to set the switch port SW of the MCU 33 to which the operated switch is connected to the earth level.  In response to the change to the earth level of the switch port SW, the MCU 33 generates a serial signal corresponding to the switch port SW connected to the ground, and supplies the serial signal from the serial signal output port SO to the fourth connector 39.sub.4 via the serial signal interface 34.)
 

As per claim 6, Hoshi discloses   wherein the method comprises repeating, as many times as there are circuits connected to an input: selecting, by controlling the switch by the set of output ports, one of the circuits;  and (col.6, lines 18-47, i.e., a plurality of switch ports SW which are connected to an earth point via the respective switches 24.sub.1 to 24.sub.17 ; a serial signal output port SO connected to an input terminal of the serial signal interface (I/F) 22; and a power source port PW connected to an output terminal of the power circuit 23.)
acquiring the state value of the selected circuit, for each input port. (paragraph 13, i.e., lines 7-23, i.e., In response to the change to the earth level of the switch port SW, the MCU 33 generates a serial signal corresponding to the switch port SW connected to the ground, and supplies the serial signal from the serial signal output port SO to the fourth connector 39.sub.4 via the serial signal interface 34.  The serial signal is then transmitted from the fourth connector 39.sub.4 to the fourth connector 31.sub.4 in the switch input processing module 1, and is supplied from the fourth connector 31.sub.4 to the serial signal input port SI of the MCU 27 via the serial signal transmission line 28 which is in a conductive state.)
 
As per claim 7, Hoshi discloses wherein the switch is controlled by an output port that is associated with each power source, the control of the i.sup.th output port, associated with an i.sup.th power source, controlling the biasing of the i.sup.th circuit connected to each input port simultaneously and controlling a connection to ground of all of the other circuits. (paragraph 13, i.e., lines 7-23, i.e., When any of the plurality of switches 38.sub.1 to 38.sub.17 in the serial multiplex 3 is operated, the contact of the operated switch is closed to set the switch port SW of the MCU 33 to which the operated switch is connected to the earth level.  In response to the change to the earth level of the switch port SW, the MCU 33 generates a serial signal corresponding to the switch port SW connected to the ground, and supplies the serial signal from the serial signal output port SO to the fourth connector 39.sub.4 via the serial signal interface 34.)

CLAIM OBJECTION
6.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached at (571)272-3642 or via e-mail addressed to [tim.vo@uspto.gov].

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2185

/BRIAN T MISIURA/  Primary Examiner, Art Unit 2185